J-S52019-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

EDWIN ROY SHOWALTER

                            Appellant              No. 1805 MDA 2016


          Appeal from the Judgment of Sentence September 1, 2016
                In the Court of Common Pleas of York County
             Criminal Division at No(s): CP-67-CR-0003661-2015


BEFORE: GANTMAN, P.J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                        FILED AUGUST 29, 2017

       Edwin Showalter appeals from the judgment of sentence, entered in

the Court of Common Pleas of York County, following his conviction by a jury

of two counts of simple assault by physical menace,1 and his conviction by

the court of the summary offense of disorderly conduct.2 After our review,

we affirm.

       On April 19, 2015, Showalter entered Harbor Freight in York County to

return an item he had purchased. A dispute arose as to the amount of the
____________________________________________


1
  18 Pa.C.S. § 2701(a)(3) (“A person is guilty of assault if he: . . . (3)
attempts by physical menace to put another in fear of imminent serious
bodily injury[.]”).
2
  18 Pa.C.S. § 5503(a)(4) (“A person is guilty of disorderly conduct if, with
intent to cause public inconvenience, annoyance or alarm, or recklessly
creating a risk thereof, he: (4) creates a hazardous or physically offensive
condition by any act which serves no legitimate purpose of the actor.”).
J-S52019-17



refund. Stephany Nicholson, a cashier at the store, testified that Showalter

then left the store, but he returned shortly after that dispute to make a

purchase. This time, however, Showalter was shouting, and Nicholson

noticed he was agitated and invading her “personal space.” N.T. Jury Trial,

7/12/16, at 93. Showalter left the store again, and returned a third time,

just before closing time.    Nicholson testified that Showalter was “trying to

come behind the registers with his fists balled and made [the employees]

feel threatened[.]” Id. at 83-84. Nicholson testified Showalter was acting

combative, and this time he lifted his shirt and exposed a handgun, which

was tucked inside his waistband. Another store clerk, Elizabeth Spells,

testified that at the time Showalter lifted up his shirt he said something to

the effect of, “[T]this is what I can do to you.” Id. at 94.      Showalter then

left the store.

      A customer, Rick Becker, asked Showalter if he had just shown the

store clerks a gun, to which Showalter replied, “I was just trying to scare

them.” Id. at 95. Showalter then left in his car, but not before Becker took

down the license plate number and called the police.

      Officer     Daniel Klinedinst of    the   Springettsbury   Township   Police

Department contacted Showalter later that evening. Showalter explained to

Officer Klinedinst what had occurred at the store, and stated that he did in

fact display the firearm to the store clerks. Showalter consented to a search

of his vehicle, where the handgun in question was located.




                                         -2-
J-S52019-17



       Showalter was charged with two counts each of simple assault and

harassment, and one count of disorderly conduct. At a pretrial conference,

represented by Assistant Public Defender Kathryn Bellfy, Showalter indicated

he wished to represent himself. The court was not satisfied that Showalter

was willing to waive his right to counsel. Thereafter, at Showalter’s request,

the public defender filed a motion to withdraw. On February 2, 2016, the

court held a hearing on the motion to withdraw and conducted a full waiver

colloquy. See Pa.R.Crim.P. 121. The court permitted the public defender to

withdraw, allowed Showalter to represent himself, and appointed Attorney

Bellfy as standby counsel.

       Following trial, during jury deliberations, the jury questioned whether

it could consider “the demeanor of the defendant throughout the trial[.]”

Id. at 215. The court responded affirmatively, stating, “[h]e’s a party to the

proceedings. They can certainly consider that throughout.” Id.       The jury

convicted Showalter of two counts of simple assault, 3 and the court found

him guilty of the summary offense of disorderly conduct.4 Matthew G.
____________________________________________


3
  To prove simple assault by physical menace, the Commonwealth must
establish that defendant intentionally placing another in fear of imminent
serious bodily injury through the use of menacing or frightening activity.
Commonwealth v. Little, 614 A.2d 1146, 1151-1155 (Pa. Super. 1992).
Intent can be proven by circumstantial evidence and may be inferred from
the defendant’s conduct under the attendant circumstances. Id. at 1154.
See also Commonwealth v. Repko, 817 A.2d 549, 554 (Pa. Super. 2003).
4
  The court also acquitted Showalter of two counts of the summary offense
of harassment.



                                           -3-
J-S52019-17



Menges, Esquire, current counsel, entered his appearance.           The court

sentenced Showalter to an aggregate term of 9 to 23 months’ imprisonment,

followed by 12 months’ probation.     Post-sentence motions were filed and

denied. This appeal followed.

      Showalter raises the following issues for our review:

         1. Was [Showalter’s] waiver of counsel made voluntarily,
            knowingly and intelligently when [Showalter] was not
            advised of the permissible range of sentences and did not
            understand he would be bound by the same rules as an
            attorney?

         2. Was [Showalter] prejudiced by the trial court’s failure to
            provide the so-called pro se jury instruction?

         3. Can [Showalter] be guilty of disorderly conduct when he
            was engaged in a constitutionally protected activity - the
            open carry of a firearm?

         4. Can [Showalter] be guilty of simple assault when he did
            not take a substantial step toward placing the alleged
            victims in imminent fear of serious bodily injury?

Appellant’s Brief, at 5.

      Showalter first claims his waiver of his right to counsel was not

voluntarily, knowingly and intelligently made. This claim is meritless.

      A criminal defendant’s right to counsel under the Sixth Amendment

includes the right to waive that right and to represent oneself at criminal

proceedings.    Faretta v. California, 422 U.S. 806 (1975);         see also

Commonwealth v. Szuchon, 484 A.2d 1365, 1376-77 (Pa. 1984) (an

accused has right to conduct own defense pursuant to Article 1, Section 9 of

the Pennsylvania Constitution; in order to validly assert right to self-


                                     -4-
J-S52019-17



representation, defendant’s waiver of right to counsel must be knowing,

intelligent and voluntary). The right to appear pro se is guaranteed as long

as the defendant understands the nature of his choice. See Faretta, 422

U.S. at 835; see also Commonwealth v. McDonough, 812 A.2d 504, 508

(Pa.   2002)   (concluding   Faretta    requires   on-the-record   colloquy   in

satisfaction of Pa.R.Crim.P. 121, which colloquy may be conducted by the

court, the prosecutor, or defense counsel.)

       Pennsylvania Rule of Criminal Procedure 121 provides the framework

and minimum guidelines for the waiver colloquy to ensure that the

defendant’s waiver is knowing, voluntary and intelligent. See Pa.R.Crim.P.

121(A)(1), (2); see also Commonwealth v. Grazier, 713 A.2d 81, 82 (Pa.

1998). Pursuant to Rule 121, the court must ensure:

         a) that the defendant understands that he or she has the
            right to be represented by counsel, and the right to have
            free counsel appointed if the defendant is indigent;

         b) that the defendant understands the nature of the charges
            against the defendant and the elements of each of those
            charges;

         c) that the defendant is aware of the permissible range of
            sentences and/or fines for the offenses charged;

         d) that the defendant understands that if he or she waives
            the right to counsel, the defendant will still be bound by all
            the normal rules of procedure that counsel would be
            familiar with these rules;

         e) that the defendant understands that there are possible
            defenses to these charges that counsel might be aware of,
            and if those defenses are not raised at trial, they may be
            lost permanently, and



                                       -5-
J-S52019-17


          f) that the defendant understands that, in addition to
             defenses, the defendant has many rights that, if not timely
             asserted, may be lost permanently; and that if errors occur
             and are not timely objected to, or otherwise timely raised
             by the defendant, these errors may be lost permanently.

Pa.R.Crim.P. 121(A)(2).

       Here, at the hearing on the motion to withdraw, Assistant Public

Defender Bellfy testified that she filed the motion to withdraw her

representation at Showalter’s request. N.T. Hearing on Motion to Withdraw,

2/23/16, at 4. Showalter sought to have Attorney Bellfy withdraw because

the public defender had “just been going along with the Court and [hadn’t]

been representing a defense.”         Id. Despite the fact that the case was listed

for trial, and the public defender had been preparing a defense, Showalter

was adamant about representing himself.           Showalter also complained of a

conflict of interest, but was unable to cite to anything in support of that

other than the fact that the “Public Defender’s Office have just been going

with the charges. They do not stand for the 2nd Amendment of the

Constitution of the United States or the 21 st Amendment.[5] They have been

just looking to do away with the guns and the firearms.” Id. at 6.

       The court conducted a waiver colloquy, and explained the following to

Showalter:



____________________________________________


5
  The 21st Amendment repealed the 18th Amendment (Prohibition), and is
clearly not relevant here.



                                           -6-
J-S52019-17


     THE COURT: You have to understand that as standby counsel,
     they will not do anything unless you ask them . . . a question or
     to do something in particular. Do you understand that?

     THE DEFENDANT: That sounds like a good plan.

     THE COURT: They will not give you any advice unless you ask for
     it. Do you understand that?

     THE DEFENDANT: I understand.

                                   ****

     THE COURT: Do you understand if you represent yourself, you
     are going to be bound by the same rules of law, the same
     evidence, rules of evidence, the same rules of procedure that an
     attorney would be bound by? . . . The rules of law are the laws
     that you are charged with. The rules of procedure are the
     procedures by which we conduct a trial. The rules of evidence
     would be the procedure by which items are introduced either
     against you or on your behalf during the course of the trial. Do
     you understand that? . . . So do you want to give up your right
     to an attorney at this point and just have the Public Defender’s
     Office act as standby counsel?

     THE DEFENDANT: Yes.

Id. at 10-17.    The court advised Showalter that he could hire private

counsel, be appointed counsel if he were indigent, or represent himself. Id.

at 5. The court advised Showalter of the fact that if he chose to represent

himself he would be bound by the same rules of law as an attorney.       Id. at

12. The court also determined that Showalter was not under the influence

of anything that would interfere with his ability to understand the waiver

proceeding, and that Showalter was not forced, threatened or promised

anything in return for giving up his right to an attorney. Id. at 12, 17-18.

Showalter ultimately agreed to have the assistance of the public defender as


                                   -7-
J-S52019-17



standby counsel, and he indicated that he understood that standby counsel

would only give advice if he asked for it. Id. at 10.

       Additionally, we find that Showalter’s statements during the colloquy,

that the charges were “false charges,” id. at 4, or that he did not

“understand these charges at all[,]” id. at 10, does not establish that he did

not understand the nature of the charges against him.                     Showalter’s

statements illustrated his mistaken belief that his Second Amendment right

to   bear    arms    trumped      the    Pennsylvania   Criminal   Code    in   these

circumstances, not his inability to comprehend the charges against him. 6

Further, at the pretrial conference, the court had read Showalter the charges

against him, and explained to him that he could request a Bill of Particulars

if he needed additional information about the nature of the charges.             N.T.

Pretrial Conference, 12/17/15, at 4-5. The trial court did acknowledge that

it did not state the permissible range of sentences and/or fines for the

offenses charged verbatim, see Pa.R.Crim.P. 121(A)(2)(c), but the court

ensured that Showalter had access to the guidelines ranges and the

____________________________________________


6
  At the sentencing hearing, the Commonwealth suggested that Showalter’s
crimes may have resulted from mental health issues. N.T. Sentencing,
9/1/16, at 2.     Showalter’s counsel responded: “I also note that Mr.
Showalter has not completed a high school education and that I believe
perhaps some of the issues that the district attorney’s office believes stem
from mental health issues may be educational deficiencies.” Id. at 3. The
court responded that, “the Defendant denies it, frankly the Court isn’t sure,
so we think a mental health evaluation would be appropriate in this case[.]”
Id. at 6.



                                           -8-
J-S52019-17



maximum sentences applicable to the offenses charged. N.T. Post-Sentence

Hearing, 10/24/16, at 5; N.T. Hearing on Motion to Withdraw/Waiver

Colloquy, 2/23/16, at 18.

         After our review, we find the court’s conclusion that Showalter

knowingly, intelligently and voluntarily waived his right to counsel is

supported in the record.         See Commonwealth v. Starr, 664 A.2d 1326

(Pa. 1995); see also Commonwealth v. El, 977 A.2d 1158 (Pa. 2009)

(where defendant knowingly, voluntarily, and intelligently seeks to waive

Sixth Amendment right to counsel, trial court must allow individual to

proceed pro se). We agree with the trial court’s assessment that Showalter

understood the implications of his decision to represent himself.

         Next, Showalter argues that he was prejudiced because the court

failed to provide the “pro se defendant” jury instruction, which informs a jury

that a defendant has the right to represent himself, and that the attorney at

the table is there for consultation only. Showalter argues this is reversible

error.     This issue is waived.        Showalter did not object to the court’s

instructions to the jury, and did not ask for additional instructions even after

the judge asked him if there was anything he wanted to add. See Pa.R.A.P.

302(b). In any event, we would find this claim meritless as well.7
____________________________________________


7
    The instruction at issue provides:

         Under our law, every defendant has the right to choose to be
         represented by a lawyer and to have the court appoint a lawyer
(Footnote Continued Next Page)


                                           -9-
J-S52019-17




                       _______________________
(Footnote Continued)

      if the defendant cannot afford one. A defendant also, however,
      has the right to choose not to be represented by a lawyer and
      [name of defendant] has exercised that right in this case.

      A defendant who exercises the right of self-representation is still
      bound by all rules of the court and the laws of the
      Commonwealth and the United States regarding the conduct of a
      trial.

      You are not to draw any inference, favorable or unfavorable, to
      the defendant or to the Commonwealth because the defendant
      exercised the right of self-representation.

                                    [if appropriate, add:]

      [Specify], a lawyer, will be seated at the counsel table with the
      defendant [or will be seated in the courtroom] and will be
      available at all times to advise the defendant if the defendant
      wishes to consult with counsel.

Pa.SSJI (Crim. 2.80), Third Edition, Vol. 1. Here, before the start of trial,
the court explained to the jury that the defendant had a right to represent
himself, and that he had chosen to do so. The court also stated that
“Attorney Katherine Bellfy is being standby counsel if – in case he wishes to
consult with anybody.” N.T. Jury Trial, 7/11/16, at 29. Although the trial
court did not instruct the jury that it should not draw any favorable or
unfavorable inference from the fact of self-representation, which is part of
the “pro se defendant” instruction, the court reasoned that the instruction is
neutral and, therefore, its omission was not prejudicial. We agree. A review
of the entire charge, as well as the court’s comments and admonitions to the
jury just prior to the start of trial, indicate there is no basis for finding an
abuse of discretion or reversible error. See Commonwealth v. Jones, 954
A.2d 1194 (Pa. Super. 2008) (trial court commits abuse of discretion only
when there is inaccurate statement of law); see also Commonwealth v.
Johnson, 107 A.3d 52, 87–88 (Pa. 2014) (“In reviewing a challenge to a
jury instruction, the entire charge is considered, not merely discrete portions
thereof. The trial court is free to use its own expressions as long as the
concepts at issue are clearly and accurately presented to the jury.”)
(citations omitted).




                                           - 10 -
J-S52019-17



      Next, Showalter argues that the evidence did not support his

conviction of the summary offenses of disorderly conduct because he was

engaged in constitutionally protected activity — the open carry of a firearm.

He argues that the court’s finding of guilt was based solely on the basis of

“displaying his pistol in public.”

      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying [the above] test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder. In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant's guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence. Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      trier of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa. Super. 2003) (quoting

Commonwealth v. Gooding, 818 A.2d 546, 549 (Pa. Super. 2003)).

      A person is guilty of disorderly conduct “if, with intent to cause public

inconvenience, annoyance or alarm, or recklessly creating a risk thereof, he:

(4) creates a hazardous or physically offensive condition by any act which




                                     - 11 -
J-S52019-17



serves no legitimate purpose of the actor.”     18 Pa.C.S. § 5503(a)(4).     As

used in this section of the statute, the word “public” means

      affecting or likely to affect persons in a place to which the public
      or a substantial group has access; among the places included
      are highways, transport facilities, schools, prisons, apartment
      houses, places of business or amusement, any neighborhood, or
      any premises which are open to the public.

 18 Pa.C.S. § 5503(c).

      Showalter argues that since his conviction was based solely on

“displaying his pistol in public,” the evidence was insufficient to support a

conviction for disorderly conduct.   This argument ignores the context and

facts of this case. The Commonwealth’s evidence was sufficient to show that

Showalter “alarmed” the store clerks, that he intended to do so, and that his

conduct served no legitimate purpose.

      Showalter also argues that his “act of open carrying a firearm not only

serves a legitimate purpose, but a constitutionally protected legitimate

purpose.” Appellant’s Brief, at 17. Again, Showalter ignores the facts of this

case. He also overlooks the concept that constitutional guarantees are not

absolute, and a state, in exercising its police power, can proscribe conduct in

the interest of societal order and safety without infringing on constitutional

rights. Just as acts and words that seriously offend the average person and

put them in fear are not protected “under the cloak of the First Amendment

right to free speech[,]” Showalter’s actions, which placed the employees in

fear and served no legitimate purpose, are not protected by the Second



                                     - 12 -
J-S52019-17



Amendment.       See Commonwealth v. Schierscher, 668 A.2d 164 (Pa.

Super. 1995). See also De Jonge v. Oregon, 299 U. S. 353, 364 (1937)

(“These rights may be abused by using speech or press or assembly in order

to incite to violence and crime. The people through their legislatures may

protect themselves against that abuse.”)

     Finally, Showalter challenges the sufficiency of the evidence of his

convictions for simple assault. He argues that even if he “did intentionally

lift his shirt to show his firearm to the cashiers, that action alone is

insufficient to cause imminent fear of serious bodily injury.”            Appellant’s

Brief, at 22. We disagree. We find, once again, that Showalter’s argument

disregards   the   facts   of   this   case,   and   ignores   the   reality   of   the

circumstances.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/29/2017




                                        - 13 -